The plaintiff was injured by his wagon running into a hole on Cumberland Street in the defendant city and throwing him off and running over his leg, which necessitated its amputation.
We are of opinion that the evidence was amply sufficient to establish the fact that the defendant's authorities had, several years prior to the injury, taken charge of and treated Cumberland Street as a public street of the city of Greensboro; that the overseer of streets, an official of said city, had by direction of the street committee and its successor, the street commission of said city, repaired and taken control of that street, and that for some years it had been used as a public street of the city.
Upon such evidence the law is well stated by the leading case of Mayorv. Sheffield, 71 U.S. 189, where it is said: "If the authorities of a city or town have treated a place as a public street, taking charge of it and regulating it as they do other streets, and an individual is injured in consequence of the negligent and careless manner in which this is done, the corporation can not, when it is sued for such injury, throw the party upon an inquiry into the regularity of the proceedings *Page 324 
by which the land became a street or into the authority by which the street was originally established."
Whether the city had assumed such control of the locus in quo as to make it responsible, was an inference of fact to be drawn from all the testimony by the jury. The evidence in support of their finding is plenary.
There is ample evidence tending to prove that the hole had remained there long enough to put the city authorities upon notice as well as evidence of actual notice to the street overseer.
We have examined the twenty-one assignments of error and (398) find them to be without merit.
In the trial of the cause his Honor seems to have proceeded upon well-settled principles.
No error.
Cited: Jeffress v. Greenville, 154 N.C. 493.